Citation Nr: 0014836	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to an increased rating for bilateral pes 
valgus and pes planus with fibrositis of the calves.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
June 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a December 1997 rating action.  
Notices of disagreement with the decisions rendered in that 
rating action were received in January 1998.  A statement of 
the case was issued in June 1998, and the appeal concerning 
the service connection claims was perfected in July 1998, 
upon receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  The appeals regarding the increased 
rating claim and TDIU claim were perfected in August 1998, 
when the veteran's representative submitted a VA Form 646, 
construed as a substantive appeal, addressing these matters.


A hearing at which the veteran testified was conducted in 
October 1998, and a supplemental statement of the case was 
issued in July 1999.  Thereafter, the case was forwarded to 
the Board in Washington, DC, at which time it was referred to 
the service organization representing the veteran, for final 
appellate argument.  In May 2000, the Board received a 
"Hearing Memorandum" from the veteran's representative, 
after which the case was forwarded to the undersigned for his 
consideration.


REMAND

Regarding the veteran's claim for an increased rating, the 
Board notes that, at her hearing in October 1998, the veteran 
essentially withdrew that claim insofar as it concerned the 
evaluation of pes planus/pes valgus.  She correctly observed 
that she had already been assigned the maximum schedular 
rating for that disability, which is 50 percent, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  She 
quite logically, however, raised the question as to whether 
she should be assigned a separate evaluation for the 
fibrositis of her calves.  Since the veteran's calves are 
obviously anatomically distinct from her feet, and the 
criteria under which she has been assigned a 50 percent 
rating do not contemplate impairment of the calves, it would 
appear that a separate evaluation for any distinct disability 
affecting the calves would be warranted.  

At this point, however, it is not clear whether the RO 
service connected a distinct disability of the calves, or 
whether calf fibrositis was simply considered to be an 
additional manifestation of the pes planus.  Indeed, whether 
the present record actually shows the current presence of a 
calf disability is open to question.  In this regard, the 
Board notes that, when the veteran was examined shortly 
before her award of service connection in 1995, VA 
examination reports showed only bilateral pes valgus and pes 
planus, bilateral foot pain secondary to pes valgus and pes 
planus, and "probable fibrocytes of the calf 
muscles"(emphasis added).  

Under these circumstances, an examination of the veteran 
should be undertaken to determine the nature and extent of 
any calf disability that exists, and to ascertain, to the 
extent feasible, its relationship to the veteran's active 
military service, or to an already service-connected 
disability.

With respect to the claim of service connection for 
fibromyalgia, the veteran has submitted medical literature 
indicating that fibrositis is may be synonymous with 
fibromyalgia.  We also observe that the diagnostic code under 
which fibromyalgia is rated (DC 5025) also reflects 
fibrositis to be synonymous with fibromyalgia.  If that is 
the case, it would appear that service connection may have 
already been established for fibromyalgia, by virtue of the 
inclusion of "fibrositis of the calves" in the description 
of the veteran's currently service-connected disability.  At 
the same time, as indicated above, it is not clear, from the 
current record, whether it was the intention of the RO to 
actually establish service connection for fibrositis of the 
calves, or whether the inclusion of calf fibrositis was 
deemed as only another manifestation of pes planus.  In this 
regard, the service medical records do not show that 
fibrositis was ever actually diagnosed.  They do show 
complaints of calf/leg pain as well as diagnoses of plantar 
fasciitis.  Similarly, the report of the examination 
conducted for VA purposes in July 1995 reflects that the 
veteran was diagnosed to have probable fibrocytes of the calf 
muscles.  

In any event, prior to the Board's entering a final decision 
with respect to the claim for service connection for 
fibromyalgia, it will be necessary to resolve these questions 
concerning the nature of any calf disorder that is present, 
and whether or not it has already been service connected. 

Regarding the veteran's claim of service connection for 
depression, she has submitted medical literature reflecting 
that depression is considered to be "frequently part of the 
picture" of fibromyalgia.  If it is ultimately concluded 
that fibromyalgia has already been service connected, or if 
it becomes so, a psychiatric examination of the veteran will 
be necessary in order to determine whether her depression 
(the presence of which was confirmed in VA medical records 
beginning in 1996) is proximately due to her fibromyalgia.  
Accordingly, a final determination regarding the veteran's 
claim for service connection of depression must wait until 
the veteran's other claims are fully developed.  

Regarding the veteran's claim for TDIU benefits, we must 
observe that a favorable determination with respect to her 
service connection claims could potentially influence the 
outcome of the TDIU claim.  As a result, these matters are 
inextricably intertwined, and it would be inappropriate at 
this juncture to enter a final determination on the TDIU 
claim, before final determinations are made with respect to 
the service connection claims.  See Henderson v. West, 12 
Vet.App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that, where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  

Under the circumstances described above, the veteran's appeal 
is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and ask her 
to identify those places from which she has 
received treatment for a calf disability, and/or 
fibromyalgia, since 1997.  After obtaining any 
appropriate authorization, the RO should attempt 
to obtain, and associate with the file, copies of 
any pertinent  records the veteran has identified.  

2.  The RO should obtain from the Social Security 
Administration the underlying medical records 
relied upon in granting Social Security benefits.  
Once obtained, all documents must be incorporated 
into the claims folder.  

3.  The RO should schedule the veteran for an 
examination by an individual knowledgeable in 
disabilities affecting the calf muscles.  The 
purpose of this examination is to determine the 
nature and extent of any current calf muscle 
disability, as well as its etiology.  All 
indicated tests, and any consultations deemed 
necessary, should be accomplished.  In preparing 
the report of the examination, the medical 
professional examining the veteran should be asked 
to review the veteran's records, and to provide an 
opinion as to whether it is at least as likely as 
not that any current left and/or right calf 
disability had its onset during service, or is 
proximately due to the veteran's service connected 
pes planus/pes valgus.  In giving this opinion, 
the specific calf disability present should be 
identified, and there should be a discussion of 
the veteran's pertinent history, with citation to 
any records supporting the conclusion provided.  
It should be noted, in any report provided, that a 
review of the veteran's claims file has been 
undertaken by the examiner.

4.  In the event it is determined that service 
connection for fibromyalgia is warranted, the RO 
should schedule the veteran for a psychiatric 
examination.  All indicated tests, and any 
consultations deemed necessary, should be 
accomplished, and in preparing the report of this 
examination, the medical professional examining 
the veteran should be asked to review the 
veteran's records, and to provide an opinion as to 
whether it is at least as likely as not that any 
current psychiatric disorder is proximately due to 
her fibromyalgia.  In giving this opinion there 
should be a discussion of the veteran's pertinent 
history, with citation to any records supporting 
the conclusion provided.  It should also be noted, 
in any report provided, that a review of the 
veteran's claims file was undertaken by the 
examiner.  

5.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action should 
be taken.

6.  Next, the RO should review the evidence of 
record and readjudicate the veteran's claims for 
service connection for depression, and for 
fibromyalgia.  The RO should also enter a 
determination as to whether a separate rating for 
a bilateral calf disability is warranted, as well 
as determine whether entitlement to TDIU benefits 
has been established.  If any decision remains 
adverse to the veteran, the RO should issue a 
supplemental statement of the case to the veteran 
and her representative, both of whom should be 
given a reasonable opportunity to respond before 
the case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



